           Case 5:20-cv-08241-EJD Document 82 Filed 02/12/21 Page 1 of 3



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     HANNAH KIESCHNICK, Deputy County Counsel (S.B. #319011)
2    KARAN SINGH DHADIALLA, Deputy County Counsel (S.B. # 296313)
     OFFICE OF THE COUNTY COUNSEL
3    70 West Hedding Street, East Wing, Ninth Floor
     San José, California 95110-1770
4    Telephone: (408) 299-5900
     Facsimile: (408) 292-7240
5
     Attorneys for Defendants
6    COUNTY OF SANTA CLARA and
     SARA H. CODY, M.D.
7

8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
9                                          (San José Division)
10

11   GATEWAY CITY CHURCH, et al.,                             No. 20CV08241 EJD
12                   Plaintiffs,                              STIPULATED REQUEST FOR ORDER
                                                              CHANGING TIME FOR INITIAL CASE
13   v.                                                       MANAGEMENT CONFERENCE AND
                                                              RELATED DEADLINES PURSUANT TO
14   GAVIN NEWSOM, et al.,                                    CIVIL LOCAL RULE 6-2; [PROPOSED]
                                                              ORDER
15                   Defendants.
                                                              Judge: Honorable Edward J. Davila
16

17           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendants in the above-captioned
18   action, by and through their respective counsel, have met and conferred and hereby stipulate as
19   follows:
20           WHEREAS, Plaintiffs filed the operative First Amended Complaint in this action on
21   December 9, 2020 (ECF No. 40);
22           WHEREAS, on December 9, 2020, Plaintiffs filed a motion for preliminary injunction (ECF
23   No. 47);
24           WHEREAS, on December 21, 2020, the parties filed a stipulation to extend the deadline for
25   Defendants to file responses to the First Amended Complaint until twenty-one (21) days after the
26   Court’s ruling on Plaintiffs’ motion for preliminary injunction (ECF No. 51);
27           WHEREAS, on January 29, 2021, the Court issued a ruling granting in part and denying in
28   part Plaintiffs’ motion for preliminary injunction (ECF No. 64);
                                                         1
     Stipulated Request for Order Changing Time for Initial Case                             20CV08241 EJD
     Management Conference and Related Deadlines; [Proposed] Order
           Case 5:20-cv-08241-EJD Document 82 Filed 02/12/21 Page 2 of 3



1            WHEREAS, on February 1, 2021, Plaintiffs filed a notice of appeal (ECF No. 55), which has
2    been docketed as Ninth Circuit Case No. 21-15189;
3            WHEREAS, on February 2, 2021, the parties filed a stipulation to extend the deadline for
4    Defendants to file responses to the First Amended Complaint until twenty-one (21) days after the
5    Ninth Circuit issues the mandate on the appeal from this Court’s ruling on the preliminary injunction
6    motion (ECF No. 70);
7            WHEREAS, pursuant to Docket Entry 25, the parties’ Joint Case Management Statement is
8    due by February 16, 2021 and the Initial Case Management Conference is set for February 25, 2021
9    at 10:00 A.M. (ECF No. 25);
10           WHEREAS, pursuant to Docket Entry 10, if the Initial Case Management Conference is
11   continued, unless otherwise ordered, the deadline to meet and confer regarding initial disclosures,
12   early settlement, ADR process selection, and discovery plan is continued to 21 days in advance of
13   the Initial Case Management Conference;
14           WHEREAS, pursuant to Docket Entry 10, if the Initial Case Management Conference is
15   continued, unless otherwise ordered, the deadline to file a Rule 26(f) report, complete initial
16   disclosures or state objection in Rule 26(f) report, and file a Case Management Statement is
17   continued to 7 days in advance of the Initial Case Management Conference;
18           WHEREAS, the parties agree that it would promote judicial efficiency and conserve party
19   resources to change the time for the Initial Case Management Conference until sixty (60) days after
20   the Ninth Circuit issues the mandate on appeal from this Court’s ruling on the preliminary injunction
21   motion.
22           NOW, THEREFORE, PURSUANT TO NORTHERN DISTRICT OF CALIFORNIA
23   LOCAL RULE 6-2, IT IS HEREBY RESPECTFULLY REQUESTED, BY AND BETWEEN
24   PLAINTIFFS AND DEFENDANTS THROUGH THEIR RESPECTIVE COUNSEL, THAT: this
25   Court issue an order continuing the Initial Case Management Conference until sixty (60) days after
26   ///
27   ///
28   ///
                                                           2
     Stipulated Request for Order Changing Time for Initial Case                              20CV08241 EJD
     Management Conference and Related Deadlines; [Proposed] Order
               Case 5:20-cv-08241-EJD Document 82 Filed 02/12/21 Page 3 of 3



1    the Ninth Circuit issues the mandate on the appeal from this Court’s ruling on Plaintiffs’ preliminary
2    injunction motion.
3    Dated: February 11, 2021                                Respectfully submitted,
4                                                            JAMES R. WILLIAMS
                                                             County Counsel
5

6                                                       By: /s/ Hannah Kieschnick1
                                                            HANNAH KIESCHNICK
7                                                           Deputy County Counsel
8                                                            Attorneys for Defendants
9
                                                             COUNTY OF SANTA CLARA and
                                                             SARA H. CODY, M.D.
10
     Dated: February 11, 2021                           By: /s/ Todd Grabarsky
11                                                          TODD GRABARSKY
                                                            Deputy Attorney General
12                                                          Attorneys for Defendants Governor Gavin
13
                                                            Newsom and Public Health Officer Dr. Tomás
                                                            Aragón
14
     Dated: February 11, 2021                           By: /s/ Kevin T. Snider
15                                                          KEVIN T. SNIDER
                                                           Pacific Justice Institute
16
                                                            Attorneys for Plaintiffs Gateway City Church, et
17                                                          al.
     The Initial Case Management Conference is CONTINUED to May 13, 2021 at 10:00 a.m. The parties
18   shall file a joint case management conference statement by no later than May 3, 2021. The Court will
     consider a stipulation for further continuance if necessary to accommodate the Ninth Circuit appeal.
19   Pursuant to the Stipulation, IT IS SO ORDERED.
20

21   Dated: February 12 , 2021
                                                       HONORABLE EDWARD J. DAVILA
22                                                     UNITED STATED DISTRICT JUDGE

23

24

25
     2357188

26

27
     1
      Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories listed, and on whose
28   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
                                                          3
     Stipulated Request for Order Changing Time for Initial Case                               20CV08241 EJD
     Management Conference and Related Deadlines; [Proposed] Order
